Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-16 and 18-23 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Muntes et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donoghue et al. (US 2013/0246595 A1) in view of Walker et al. (US 8,655,307 B1), and in further view of Muntes et al. (US 2019/0305383 A1).
Consider claims 1, 9 and 16, O’Donoghue et al. show and disclose a method {An information handling system comprising: a processor; and a memory; wherein the processor is configured to perform steps; A computer program product, comprising: a non-transitory computer readable medium comprising instructions for causing an information handling system to perform steps}, (A method, an apparatus, and a computer program product for communication are provided in which a communications device is operable to obtain an attribute associated with an enriched user profile [abstract]) comprising: determining, by an information handling system, a user persona of a user of the information handling system, wherein the user persona is based, at least in part, on data regarding the user's usage of the information handling system (a user profile may be populated with one or more attributes associated with a user; the populated user profile may be supplemented and/or modified based on data captured 
However, O’Donoghue et al. fail to specifically disclose wherein adjusting one or more settings comprises adjusting based, at least in part, on the user persona and the expected future event, a priority level for the one or more processes.
In the same field of endeavor, Walker et al. show and disclose wherein adjusting one or more settings comprises adjusting based, at least in part, on the user persona and the expected future event, a priority level for the one or more processes (policy activation 2105 can include disabling a service on the mobile device 2110, providing the user with a suggestion on how to reduce usage 2115 (e.g., displaying a message on the electronic screen of the device with a recommendation to turn-off WiFi), prompting the user for permission to reduce usage before reducing usage 2120, reducing usage automatically 2125 (i.e., without prompting the user for permission), changing a setting on the mobile device 2130, providing a substitute service 2135, providing cached information, or combinations of these; Actions to reduce resource usage can be prioritized such as based on the importance of the service.  For example, if WiFi connectivity is less important than checking email every 5 minutes, then WiFi may be disabled before email checking. [col. 51 lines 40-57]).
 to activate a policy that prioritizes services as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization.
However, O’Donoghue et al., as modified by Walker et al., fail to specifically disclose wherein adjusting one or more settings comprises adjusting based, at least in part, on the user persona, the expected future event, and the expected time of the expected event, a priority level for the one or more processes.
In the same field of endeavor, Muntes et al. show and disclose wherein adjusting one or more settings comprises adjusting based, at least in part, on the user persona, the expected future event, and the expected time of the expected event, a priority level for the one or more processes (Based on this calendar entry combined with historical uses, in some embodiments, future potential uses of devices can be determined (e.g., predicted with greater than a threshold level of confidence) 305; a one-hour presentation can be scaled from a simple scaling factor based on historical presentations, e.g., usage during a 30 minute presentation by that user can be doubled, or more sophisticated scaling factors can be used based on a variety of user-specific data, event-specific {future event}, or generalized data, such as (1) user biographic data {user persona} , (2) user location data, (3) future user location data; (4) various environmental conditions (e.g., weather data wherein appropriate factors are determined for increased cold weather discharge of batteries), (5) event type, (6) event length {expected time}; system analyzes 306 whether a particular device will have sufficient battery to perform the task; recommendation of charging the device, using a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust different processes such as such as screen brightness and prioritize usage as taught by Muntes et al. in the system of O’Donoghue et al., as modified by Walker et al., in order to perform battery management.
Consider claims 3, 11 and 18,  the combination of O’Donoghue et al. and Walker et al., as modified by Muntes et al., shows and discloses the claimed invention as applied to claims 1, 9 and 16 above, respectively, and in addition, O’Donoghue et al. further disclose wherein the step of determining the user persona comprises determining the user persona based, at least in part, on telemetry data comprising: the data regarding the user's usage of the information handling system; and other user's usage of other information handling systems (component 130 and/or external component 152 may be operable to capture data for use by enriched user profile 110; 
Consider claims 4, 12 and 19, and as applied to claims 1, 9 and 16 above, respectively, O’Donoghue et al. show and disclose the claimed invention except wherein the step of adjusting one or more settings of the information handling system comprises: setting one or more base optimization importance levels based, at least in part, on the user persona; and modifying the one or more base optimization importance levels based, at least in part, on a dynamic context of the one or more processes to generate a persona effect importance model, wherein the one or more settings for the one or more processes is based, at least in part, on the persona effect importance model.
In the same field of endeavor, Walker et al. show and disclose wherein the step of adjusting one or more settings of the information handling system comprises: setting one or more base optimization importance levels based, at least in part, on the user persona; and modifying the one or more base optimization importance levels based, at least in part, on a dynamic context of the one or more processes to generate a persona effect importance model, wherein the one or more settings for the one or more processes is based, at least in part, on the persona effect importance model (resource baseline information 1304 includes characteristics about the resource that may have been externally measured elsewhere, but inform the context management process by providing quantitative structural and behavioral characteristics of resources and by establishing relationships between events on the device and resultant resource usage; An example includes information about the measured discharge curve of voltage over 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide baseline resource information for use with policies as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization through policy selection and modification.
Consider claims 5 and 13, and as applied to claims 4 and 12 above, respectively, O’Donoghue et al. show and disclose the claimed invention except wherein the step of adjusting one or more settings of the information handling system comprises: determining a policy from a set of available policies corresponding to the user persona; and modifying the policy based, at least in part, on the persona effect importance model.
In the same field of endeavor, Walker et al. show and disclose wherein the step of adjusting one or more settings of the information handling system comprises: determining a policy from a set of available policies corresponding to the user persona 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to select a policy template and update or modify based on active context as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization through policy selection and modification.
Consider claims 6 and 14, and as applied to claims 5 and 13 above, respectively, O’Donoghue et al. show and disclose the claimed invention except wherein the step of modifying the policy comprises: monitoring one or more performance parameters of the information handling system; and adjusting the policy based, at least in part, on feedback from monitoring the one or more performance parameters.
In the same field of endeavor, Walker et al. show and disclose wherein the step of modifying the policy comprises: monitoring one or more performance parameters of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to modify policies based on the current active state of the device/user as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization through policy selection and modification.
Consider claims 7, 15 and 20, and as applied to claims 1, 9 and 16 above, respectively, O’Donoghue et al. show and disclose the claimed invention except monitoring one or more performance parameters of the information handling system following the adjustment of the one or more settings of the information handling system associated with the first process; and adjusting the one or more settings of the information handling system based on feedback from monitoring the one or more performance parameters.
In the same field of endeavor, Walker et al. show and disclose monitoring one or more performance parameters of the information handling system following the adjustment of the one or more settings of the information handling system associated with the first process; and adjusting the one or more settings of the information handling 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to analyze the performance of functions after executing the policies as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization.
Consider claim 8, and as applied to claim 7 above, O’Donoghue et al. show and disclose the claimed invention except wherein monitoring one or more performance parameters comprises monitoring user actions taken following the adjustment of the one or more settings of the information handling system associated with the first process.
In the same field of endeavor, Walker et al. show and disclose wherein monitoring one or more performance parameters comprises monitoring user actions taken following the adjustment of the one or more settings of the information handling system associated with the first process (Subsequent analysis of the effectiveness of each policy using the policy execution history 1406 in the context history store 1400 with respect to resource conservation or other metrics provides the evaluation function/fitness function that genetic algorithms use to further evolve variations on 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to analyze the performance of functions after executing the policies as taught by Walker et al. in the system of O’Donoghue et al., in order to optimize resource utilization.
Consider claims 21, 22 and 23, and as applied to claims 4, 12 and 19 above, respectively, O’Donoghue et al., as modified by Walker et al., show and disclose the claimed invention except wherein the dynamic context comprises one or more of a location context or a game context.
In the same field of endeavor, Muntes et al. show and disclose wherein the dynamic context comprises one or more of a location context or a game context (one-hour presentation can be scaled from a simple scaling factor based on historical presentations, e.g., usage during a 30 minute presentation by that user can be doubled, or more sophisticated scaling factors can be used based on a variety of user-specific data, event-specific, or generalized data, such as user location data and future user location data [paragraph 27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use location data of a user and event as taught by Muntes et al. in the system of O’Donoghue et al., as modified by Walker et al., in order to perform battery management.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rangarajan et al. (US 9,781,542) disclose determining an expected future event and an expected time of the expected future event for the information handling system; adjusting one or more settings of the information handling system associated with executing one or more processes based, at least in part, on the expected future event and the user persona; and adjusting execution of the one or more processes based, at least in part, on the one or more settings, wherein adjusting one or more settings comprises adjusting, based, at least in part, on the user personas and the expected future event (The future event context information may be representative of one or more future events contexts that identify scheduled, planned, or otherwise anticipated device events (e.g., device calendar events such as a scheduled meeting, etc.) and/or optionally, one or more social events (e.g., a scheduled social event represented by user event information, etc.) for the mobile device 102-1 and/or user during a future set time period or interval on a recurring day of the week. Each future event context may be associated with a future event context start time, future event context end time, future event context duration, future event category (e.g., calendar event, power event, application event, social event, etc.), future event sub-category associated with each past event category (e.g., scheduled appointments, meetings, and/or reminders associated with calendar event category, and/or social event category, scheduled battery charge event and/or battery discharge event associated with power event category, scheduled application install event, application uninstall event, and/or application update event associated with application event category, etc.) [col. 27 lines 41-61]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641